acknowledged significant advice may be disseminated released sca office_of_chief_counsel internal_revenue_service memorandum cc dom it a b1 aoo-i-74255-96 mlgompertz date apr to assistant_commissioner examination attn oneida stephens from associate chief_counsel domestic subject general agreement on tariffs and trade gatt --significant advice request subject_to notice n this responds to your request for advice dated date concerning the gatt amendment to sec_6621 of the code which was enacted by section of the uruguay round agreements act pub_l_no the gatt amendment changed the interest rate on corporate overpayments in excess of dollar_figure effective for periods beginning after date neither the gatt amendment nor its legislative_history explains how it applies with respect to an overpayment outstanding on the date effective date on several occasions mr gompertz of this office has discussed the issues presented with oneida stephens of examination and sandy skelton of appeals in accordance with those conversations we are responding at this time to question sec_1 and of your memorandum we will be pleased to respond to the other questions at a later date the issue raised by question sec_1 and of your memorandum is restated below this memorandum provides significant advice subject_to the coordination procedures of notice n dated date therefore in accordance with these procedures this memorandum is also being provided to the executive office for service_center operations eosco issue does the gatt amendment’s reduction in the rate of interest applicable to the excess portion of a corporate overpayment the portion in excess of dollar_figure apply only to the excess portion of an overpayment outstanding on gatt’s effective date date or also to the interest that accrued on such excess portion prior to date as of the effective date of gatt the reduced_rate of interest under gatt the gatt rate applies not only to the conclusion - -2 excess portion of an overpayment but also to the interest that accrued on such excess portion under pre-gatt law statutory provisions sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 under the gatt amendment to sec_6621 to the extent a corporate overpayment exceeds dollar_figure interest accrues for periods after date on the first dollar_figure if the overpayment at the federal_short-term_rate plu sec_2 percentage points the normal rate of interest interest accrues on the excess of the overpayment over dollar_figure at the federal_short-term_rate plus one-half a percentage_point the gatt rate sec_6622 provides in part that in computing the amount of any interest required to be paid interest shall be compounded daily daily compounding means that interest is calculated at the end of each day and the resulting interest is treated as principal for the following day’s interest calculation the result of the daily compounding required in sec_6622 is that overpayment interest is computed each day on the sum of overpayment_of_tax and the overpayment interest that accrued the previous day sec_6622 was added to the code by section a of pub_l_no the tax equity and fiscal responsibility act of tefra discussion before discussing whether the gatt interest rate applies only to the excess portion of a corporate overpayment outstanding on gatt’s effective date date or whether the gatt rate applies to the excess overpayment and the interest that accrued on such excess portion prior to date it is important to analyze the proper application of the gatt rate without regard to the effective date of the statue because sec_6622 requires interest on overpayments to be compounded daily each day when calculating interest on an overpayment there is no distinction between the overpayment_of_tax ie the original principal_amount and the prior accrued interest the full debt overpayment and accrued interest is used to calculate the additional interest accrual as noted frequently by the federal courts the tax and interest are generally treated as one e g alexander praufoot company v united_states 484_f2d_1379 ct cls the code’s design for interest is to assimilate it to the tax itself see also sec_6601 any reference in this title to any - -3 tax imposed by this title shall be deemed also to refer to interest imposed by this section on such tax as a result of the compounding_rule for overpayments which arise after the gatt effective date date the regular overpayment rate will apply to the tax and additions overpaid plus all accrued interest on that overpayment for example an overpayment of dollar_figure would accrue interest on the first dollar_figure at the normal rate and on the excess overpayment of dollar_figure at the gatt rate until the overpayment is refunded this must be the correct result under the statutory provisions here if this is not the result and sec_6621 is interpreted to mean that the dollar_figure gatt rate related only to an overpayment_of_tax and not the overpayment's accrued interest the result would be contrary to the daily compounding requirements of sec_6622 for example one rate of interest would be applicable to the excess overpayment dollar_figure in the example for the accrual_period of one day under sec_6622 and then the interest that is calculated on that interest would be accrued under a different interest rate this result is contrary to the sec_6622 requirement of daily compounding of interest to interpret the gatt interest provision of sec_6621 consistently with the interest compounding provision of sec_6622 the result must be that the first dollar_figure of overpayment plus all accrued interest on that overpayment continue to receive the normal overpayment interest rate and that the reduced gatt rate applies to the excess overpayment dollar_figure in the example plus the accrued interest on that overpayment we understand in fact that irs computers are programmed to calculate interest on corporate overpayments for periods after as described in the preceding paragraph however a different rule has been applied for interest accrued as of date the question then arises whether there is legal justification for the different treatment of interest accrued before date and interest accrued after that time we have found no legal justification for this different treatment there is nothing in the statute or the legislative_history of the gatt interest provisions that supports different treatment of interest accrued before and after the effective date of the statute in addition the effective date provision states only that the rates apply for determining interest for periods after date p l a finally the application is more specifically described in the legislative_history the provision is effective for purposes of determining interest for periods after date regardless of the taxable_period if any to which the underlying tax may relate - -4 h_r rept no p emphasis added it is clear that the effective date is tied solely to the accrual_period of interest and not when the overpayment arose or the period to which the overpayment relates it seems clear that congress intended the gatt rate to apply in and thereafter regardless of the timing of overpayment in this way the gatt rate applies equally to overpayments arising before or applying to taxes arising before as it does to overpayments thereafter this application of the rate to periods after belies an intent for it to be applied to different amounts of taxes and interest depending on whether they arose before or after date at the current time there are no court cases that address the gatt interest issue however four courts of appeals have considered a similar issue whether sec_6622’s requirement that interest be compounded applies only to the underpayment outstanding on the effective date of tefra date or rather also applies to the simple interest that had accrued on such underpayment prior to the effective date see 955_f2d_1457 11th cir 872_f2d_277 9th cir 872_f2d_533 2d cir and 877_f2d_965 fed cir in all four cases the courts agreed with the service that the requirement of compounding applies not only to the underlying underpayment but also to the simple interest that had accrued on the underpayment prior to tefra’s effective date date the courts concluded that nothing in the statutory language indicated that simple interest accruing prior to the effective date was grandfathered ie excepted from the requirement of compounding for the period beginning on the effective date similarly we believe that nothing in the statutory language of gatt indicates that interest on an overpayment that accrued prior to gatt’s effective date is excepted from the new lower rate of interest for the period beginning on the effective date although there was legislative_history directly on point for the sec_6622 question in rjr nabisco and the other cases the rjr nabisco court indicated that it might have reached the same conclusion even without the aid of the legislative_history based on the logic of the compound interest requirement ie under a compound interest regime the distinction between principal and interest disappears and a debt is a debt whether the corpus consists of principal or interest or a combination thereof f 2d pincite thus in the present context no distinction should be made between the portion of an overpayment in excess of dollar_figure and the accrued interest on such portion - -5 the following examples illustrate the application of gatt interest to overpayments that occurred before and after the statute’s effective date of date - -6 example on date a corporation overpaid its income_tax by dollar_figure the accrued interest as of date was dollar_figure on date the service refunded the overpayment and paid all interest thereon to the corporation although the total credit balance dollar_figure as of date exceeds the dollar_figure threshold_amount the overpayment dollar_figure does not exceed the threshold thus because accrued interest is not considered an overpayment the gatt rate of interest is not triggered example on date a corporation overpaid its income_tax by dollar_figure the accrued interest as of date was big_number on date the service refunded the overpayment and paid all interest thereon to the corporation as of date there was a threshold overpayment of dollar_figure and an excess overpayment of dollar_figure under sec_6621 of the dollar_figure of accrued interest dollar_figure was allocable to the dollar_figure threshold and dollar_figure was allocable to the dollar_figure excess overpayment therefore the normal rate of interest applies to the dollar_figure threshold and the dollar_figure of interest that accrued thereon and the gatt rate applies to the dollar_figure excess portion of the overpayment and dollar_figure of interest that accrued thereon example the facts are the same as in example except that on date the service refunded the entire dollar_figure overpayment but none of the dollar_figure of accrued interest thereon was paid to the corporation further on date the service paid the dollar_figure of accrued interest and the interest that accrued thereon from date to date although the amount of accrued interest dollar_figure is less than the dollar_figure threshold the interest was earned on an overpayment of dollar_figure which exceeds the dollar_figure threshold thus the gatt rate of interest is triggered and post-1995 interest should be computed on the pre-1995 interest in the same manner that the post-1995 interest would have been computed had - -7 the overpayment not been refunded as in example therefore as in example post-1995 interest should be computed at the normal rate on dollar_figure and at the gatt rate on dollar_figure s judith c dunn cc executive offices of service_center operations this document is not to be relied upon or otherwise cited as precedent by taxpayers
